HE    ATTORNEY            GENERAL
                        OFTEXAS
                   AUSTIN.    TEXAS    78711

                                  October 10, 1969

Honorable William C. Sparks
Criminal District Attorney
Victoria County Courts Building
Victoria, Texas 77901
                              Opinion    N0.w485

                               Re:    Fees to be paid jurors
Dear Mr. Sparks:                      In Small Claims Court,
     You have requested our opinion as to the amount
of fees or compensation to be paid each juror serving
in the Small Claims Court.
     Article 246Ca, Vernon's Civil Statutes, creates
a Small Claims Court In each of the several counties
of this state and provides for Its jurisdiction and
procedure. Section 11 provides as follows:
            "Sec. 11. If either party desires a
          trial by jury he shall, at least one (1)
          calendar day prior to the date upon which
          the hearing Is to be held, file with the
          Small Claims Court a request for a trial
          by jury, depositing with the judge, at the
          time such request is filed, a jury fee of
          Three Dollars ($3). Thereupon, a jur n the
          shall be had as in other civil cases
          justice courts." (Emphasis added.)
     The emphasized language in Section 11 makes it
clear that the Legislature intended that, once the
statutory requirements are fulfilled -- a jury is re-
quested at least one day before the hearing and the
jury fee has been paid -- then "a jury shall be had
as in other civil cases In the justice courts." Thus,
all statutory provisions which apply to civil juries
in justice courts, except for those provisions dealing
with the jury request and fee, apply equally to juries
in Small Claims Courts. These provisions are Articles
2413 - 2428, Vernon's Civil Statutes, and Rules 544,



                             -2313-
Hon. William C. Sparks, page 2 (M-485)


et seq., Texas Rules of Civil Procedure, and they in-
clude the number of jurors to be selected, jury summons,
the call of the jury, the procedure for excusing jurors,
fines assessed defaulting jurors, and payment of jurors.
     Article 2428, Vernon's Civil Statutes, deals with
the payment of jurors. It provides as follows:
           "Art. 242a.  Pay of jurors. Jurors in
         Justice Courts who serve in the trial of
         civil cases in such courts shall receive
         Three Dollars ($3) in each case in which
         they sit as jurors, provided that no juror
         In such court shall receive more than Six
         Dollars ($6) for each day or fraction of
         a day he may so serve as such juror, to be
         paid out of the jury fund of the county."
     We therefore conclude that jurors in Small Claims
Court shall be paid the same amount and in the same manner
as jurors in the Justice Court.

                    SUMMARY
                    _------
            Each juror serving in the Small Claims
          Court shall be paid the same amount as a
          juror serving in the Justice Court out of
          the jury fund of the county.




                                   RD C. MARTIN



Prepared by Sarah E. Phillips
Assistant Attorney General




                          -2314-
Hon. William C. Sparks, Page 3 (M-485)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Arthur Sandlin
Bill Allen
Bennie Bock
Roland Allen
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant




                          -2315-